In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3611

CAROL KUCHENREUTHER, now known as
CAROL BURGOYNE,

Plaintiff-Appellant,

v.

CITY OF MILWAUKEE, MILWAUKEE POLICE
DEPARTMENT, and ARTHUR JONES, Chief,

Defendants-Appellees.



Appeal from the United States District Court
for the Eastern District of Wisconsin.
No. 97 C 1320--William E. Callahan, Jr., Magistrate Judge.


Argued April 19, 2000--Decided July 20, 2000



  Before POSNER, Chief Judge, COFFEY and EASTERBROOK,
Circuit Judges.

  COFFEY, Circuit Judge. Carol M. Kuchenreuther,
an officer employed by the Milwaukee Police
Department, brought a claim under 42 U.S.C. sec.
1983 against the City of Milwaukee, Wisconsin,
and against its Police Chief Arthur L. Jones.
Kuchenreuther alleged that, in four separate
incidents, the defendants retaliated against her
for exercising her First Amendment rights. After
the district court/1 determined that on two of
the occasions, Kuchenreuther’s speech was not
constitutionally protected and that on the other
two occasions, the defendants were not
responsible for violating Kuchenreuther’s First
Amendment rights, the magistrate judge granted
summary judgment in favor of the defendants. We
affirm.

I.   BACKGROUND

  Officer Kuchenreuther has been employed as a
police officer by the City of Milwaukee,
Wisconsin, Police Department (MPD) since October
6, 1986. From November 1989 until September 21,
1997, Kuchenreuther was assigned as a patrol
officer to what is referred to as the late power
shift (midnight to 8:00 a.m.). During this same
time, Kuchenreuther served as a union steward for
the Milwaukee Police Association (MPA)./2 From
February to September 1997, Kuchenreuther
contends that, on four separate occasions, the
defendants violated her First Amendment rights.

A.   The February 27, 1997 Bulletin Board Note

  The first incident involves a note that
Kuchenreuther taped onto a bulletin board in her
station house./3 On February 27, 1997,
Kuchenreuther noticed an official memorandum from
Chief Jones and Assistant Chief James W. Koleas
attached to the MPA bulletin board encouraging
MPD personnel to support the United Performing
Arts Fund (UPAF)./4 Upon seeing this notice,
Kuchenreuther used another police department form
already on the bulletin board and wrote: "When
you donate to U.P.A.F. you make the Chief and his
Administration look good! Do you want to help
that cause?"

  The next day, on February 28, 1997,
Kuchenreuther found that her note had been
removed. In fact, Sergeant Thomas Bohl, Officer
Kuchenreuther’s supervisor, had removed the note
because he believed that her note violated MPD
rules and because it was openly disrespectful of
management.

  At that evening’s roll call, Sergeant Bohl
advised police officers not to post their
personal opinions on the bulletin board.
Kuchenreuther raised her hand, stated that she
had placed the note on the bulletin board, and
argued that, as a union steward with prior
permission from MPA President Bradley DeBraska,
she could place anything she wanted on the board.
In response, Sergeant Bohl informed Kuchenreuther
that he would refer the matter to Captain David
J. Bartholomew.

  Captain Bartholomew, like Sergeant Bohl,
believed that Kuchenreuther’s note violated MPD
rules both because it was not authorized by an
MPD supervisor and because it was inappropriately
disrespectful of the police chief. Later that
same day, on February 28, 1997, Captain
Bartholomew called the Internal Affairs Division
(IAD), which ordered an investigation into the
incident. IAD Sergeant Linda Haynes was assigned
to investigate whether Kuchenreuther violated
Department rules when posting the note.

  Five months later, the IAD completed its
investigation. Sergeant Haynes concluded that
Kuchenreuther had violated two Department rules
because the note was written on MPD stationery
and because it was posted without the prior
approval of an MPD supervisor, in violation of
MPD Rule 4, General Rules and Regulations
sec.sec. 2/350.00/5 and 2/385.00./6
Kuchenreuther answered IAD’s charges by
submitting a report to Chief Jones. But on
December 18, 1997, Chief Jones issued a Personnel
Order finding Kuchenreuther guilty of violating
MPD rules and regulations, and disciplined her as
follows: for using Department stationery for
personal use, Kuchenreuther was given a District
Reprimand; for posting the UPAF note without
prior approval, Chief Jones suspended
Kuchenreuther for two days without pay./7

B.   The March 5, 1997 In-Service Meeting

  The second incident in which Kuchenreuther
alleges the defendants violated her First
Amendment rights involves an argument between
Kuchenreuther and Chief Jones. On March 5, 1997,
Kuchenreuther attended an in-service session at
the MPD Training Academy. At the in-service
session, Chief Jones addressed the officers about
his philosophy of running the MPD and the new
programs he was instituting. When Jones invited
questions from the officers, Kuchenreuther asked
several questions about the Chief’s policy
authorizing officers to carry only one set of
handcuffs. At some point, the Chief stated that
he had "heard enough" and was not going to answer
any more questions from Kuchenreuther on the
handcuff issue./8

  Believing that Kuchenreuther had been
inappropriately argumentative at the meeting,
Chief Jones wanted to know if her notes of the
meeting were appropriate and accurately depicted
what had transpired at the meeting. So, after the
meeting, Chief Jones directed Lieutenant Dennis
Drazkowski to review Kuchenreuther’s notes.
Initially Kuchenreuther refused to allow
Lieutenant Drazkowski to view her notes, but
after she called Pat Doyle, a union
representative at the MPA office, Kuchenreuther
handed over her notes. Lieutenant Drazkowski
photocopied the notes and returned the originals
to Kuchenreuther within twenty minutes.
Lieutenant Drazkowski reviewed the notes, found
them to be appropriate and accurate, and turned
them over to Inspector James R. Warren (the head
of the training bureau where the in-service
meeting was held). Warren called Chief Jones and
informed him that Kuchenreuther was the officer
taking notes, informed him that Kuchenreuther’s
notes were appropriate and accurate, and sent him
a copy of the notes. No further action was taken
concerning this issue.


C.   The Other Bulletin Board Notes

  The third incident in which Kuchenreuther
alleges the defendants violated her First
Amendment rights involves four postings that
Kuchenreuther placed on the MPA bulletin board
from March to September 1997. First, on or about
March 7, 1997, Kuchenreuther placed a handwritten
note on the MPA bulletin board to inform MPA
members of the March 11, 1997, MPA meeting./9
Sergeant Bohl removed Kuchenreuther’s note, date-
stamped and initialed it, and, within fifteen
minutes after removing the note, placed it back
on the bulletin board. Sergeant Bohl also advised
Kuchenreuther that such items must be stamped and
initialed by a supervisor prior to posting.

  Next, on April 14, 1997, Kuchenreuther placed
notes from the monthly MPA membership meeting on
the MPA bulletin board. The next day, on April
15, 1997, Captain Bartholomew removed these notes
both because he believed the notes were
inappropriate and controversial and because the
notes were neither date-stamped nor initialed by
a supervisor./10 Captain Bartholomew then
forwarded the notes to the IAD, but the IAD did
not open an investigation into the matter.

  Next, on May 17, 1997, Kuchenreuther posted the
May MPA membership meeting notes on the MPA
bulletin board./11 Kuchenreuther noticed that
these notes were removed on or about May 24,
1997. Captain Bartholomew did not remember
removing these notes, but admitted that they
would have been removed if they were not
authorized by a supervisor.

  Finally, on September 17, 1997, Kuchenreuther
discovered that a magazine article, reporting on
a National Labor Relations Board ruling on free
speech protection of employees,/12 which she
had posted to the MPA bulletin board on September
10, 1997, had also been removed./13

D.   Transfer to the Property Control Division

  The final incident in which Kuchenreuther
alleges the defendants violated her First
Amendment rights involves her transfer from the
patrol division to the property control division.
On August 11, 1997, Kuchenreuther submitted a
memorandum to Captain Bartholomew requesting that
she be placed on the Day Shift Eligibility List.
Captain Bartholomew forwarded Kuchenreuther’s
request to the Personnel Division, where MPD
Personnel Analyst Valarie Watson responded to
Kuchenreuther’s request on August 15, 1997, and
advised Kuchenreuther that she needed to complete
a "Day Shift Questionnaire" before her transfer
request could be processed. Kuchenreuther
completed the Day Shift Questionnaire but left
blank a section where officers are supposed to
indicate their day shift assignment
preferences./14

  Deputy Inspector Roger Reinke, acting director
of the MPD Personnel Division, reviewed thirty-
four day shift requests, including
Kuchenreuther’s./15 Because Kuchenreuther
failed to delineate a preferred assignment, and
because Reinke knew that the Property Control
Division needed additional officers, he submitted
an order transferring her there; Chief Jones
signed that order on September 19, 1997, and the
transfer became effective September 21, 1997. Her
title, basic pay, and benefits remained the same.
Nevertheless, Kuchenreuther found her new
position "less desirable" and viewed her transfer
as punitive.

E.    Kuchenreuther’s Lawsuit

  Approximately three months after her transfer,
on December 15, 1997, Kuchenreuther filed a
section 1983 action in the Eastern District of
Wisconsin, naming both the City of Milwaukee and
Chief Jones (in both his official and personal
capacities) as defendants. Kuchenreuther alleged
that the defendants violated her First Amendment
rights to freedom of speech and freedom of
association./16 Subsequently, both parties
moved for summary judgment. On September 22,
1999, the district court issued a decision
granting the defendants’ motion for summary
judgment and dismissing Kuchenreuther’s lawsuit.
Kuchenreuther appeals.

II.    ISSUES

  On appeal, Kuchenreuther contends: 1) that the
district court erred in finding that her speech
was not constitutionally protected; and 2) that
the district court erred in finding that the
defendants were not responsible for violating her
First Amendment rights.

III. ANALYSIS
A. Standard of Review

  We review the district court’s decision to
grant summary judgment de novo. See Weicherding
v. Riegel, 160 F.3d 1139, 1142 (7th Cir. 1998).
Summary judgment is appropriate when the
pleadings, depositions, answers to
interrogatories, admissions, and affidavits, if
any, demonstrate that there are no genuine issues
of material fact and the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P.
56(c). In determining whether a genuine issue of
material fact exists, we construe all facts in
the light most favorable to the party opposing
the motion and draw all justifiable inferences in
favor of that party. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). However,
the mere existence of an alleged factual dispute
between the parties is not sufficient to defeat
a motion for summary judgment. See id. at 252.

B.   The Connick-Pickering Test

  "It is clearly established that a State may not
[retaliate against] an employee on a basis that
infringes that employee’s constitutionally
protected interest in freedom of speech." Rankin
v. McPherson, 483 U.S. 378, 383 (1987). A claim
under section 1983 for retaliation in violation
of the First Amendment requires a three-step
analysis:

First, the court must determine whether the
plaintiff’s speech was constitutionally
protected. If so, then the plaintiff must prove
that the defendant’s actions were motivated by
the plaintiff’s constitutionally protected
speech. Finally, if the plaintiff can demonstrate
that his constitutionally protected speech was a
substantial or motivating factor in the
defendant’s actions, the defendant is given the
opportunity to demonstrate that it would have
taken the same action in the absence of the
plaintiff’s exercise of his rights under the
First Amendment.

Kokkinis v. Ivkovich, 185 F.3d 840, 843 (7th Cir.
1999).

  Initially we must determine whether
Kuchenreuther has a protected First Amendment
right under the Connick-Pickering test. See
Connick v. Myers, 461 U.S. 138 (1983); Pickering
v. Bd. of Educ. of Township. H.S. Dist. 205, 391
U.S. 563 (1968); see also Coady v. Steil, 187
F.3d 727, 731 (7th Cir. 1999). First, we must
determine whether Kuchenreuther’s speech can be
"fairly characterized as constituting speech on
a matter of public concern." Connick, 461 U.S. at
146. To involve a matter of public concern,
Kuchenreuther’s speech must "relat[e] to any
matter of political, social, or other concern to
the community." Id. Moreover, we examine each
incident separately to determine whether any
touched on a matter of public concern. See Gray
v. Lacke, 885 F.2d 399, 411 (7th Cir. 1989).

  If this hurdle is cleared, we apply the
Pickering balancing test to determine whether
"the interests of [Kuchenreuther], as a citizen,
in commenting upon matters of public concern"
outweigh "the interests of the State, as an
employer, in promoting the efficiency of the
public services it performs through its
employees." See Connick, 461 U.S. at 142 (quoting
Pickering, 391 U.S. at 568). The failure to
satisfy either prong of the Connick-Pickering
test renders Kuchenreuther’s section 1983 claim
meritless.

C.   The February 27, 1997 Bulletin Board Note

  The district court concluded that
Kuchenreuther’s February 27, 1997 note
questioning UPAF payroll contributions failed the
first prong of the Connick-Pickering test because
the note did not address a matter of "public
concern."/17 To determine whether speech
addresses a matter of public concern, we look to
the "content, form, and context of a given
statement, as revealed by the whole record."
Connick, 461 U.S. at 147-48. Of these three
factors, we have held that content is the most
important factor. See Cliff v. Bd. of Sch.
Comm’rs of the City of Indianapolis, 42 F.3d 403,
409 (7th Cir. 1994).

  Initially, we note that the content of
Kuchenreuther’s bulletin board note is not a
matter of public concern. Whether Milwaukee
police officers make charitable contributions to
the UPAF is not a matter of public concern. Cf.
Balton v. City of Milwaukee, 133 F.3d 1036, 1040
(7th Cir. 1998) (holding that whether city
firefighters contributed to an association was an
issue of "purely individual economic
importance"). This conclusion is bolstered by the
fact that Kuchenreuther’s note was not signed,
and it was not written on MPA letterhead, but was
instead written on the back of an MPD form. See
Youker v. Schoenenberger, 22 F.3d 163, 166 (7th
Cir. 1994). The conclusion that Kuchenreuther’s
note did not address a matter of public concern
is further supported by looking to her motive in
writing the note. See Button v. Kibby-Brown, 146
F.3d 526, 529 (7th Cir. 1998). In her August 22,
1997, written response to charges against her,
Kuchenreuther states:

  Clearly this issue, voicing my opinion and
thoughts regarding solicitation of money for a
nonprofit charitable organization, is a freedom-
of-speech matter not dissimilar to the recent
efforts by the Chief of Police soliciting
donations for the United Negro College Fund . .
. . The fact that I chose to use a discarded
piece of paper from the recycling bin . . . and
expressed my opinion by placing it on the
Milwaukee Police Association bulletin board;
results in an inconsequential difference
identifiable between the Chief and I, that is the
Chief supports a different or perhaps the same
501C(3)’s that I do . . . .

  Further, I expressed my opinion on the MPA
bulletin board not on the walls of the
department. I don’t believe I need authorization
to express my opinion from the Chief nor to place
my thoughts on the MPA bulletin board.

(Emphasis added). According to Kuchenreuther’s
explanation, by writing and posting the note, she
merely intended to express her displeasure with
the MPD’s efforts to encourage officers to make
contributions to the UPAF through automatic
payroll deductions from their paychecks.

  For these reasons, we conclude that
Kuchenreuther’s note did not address a matter of
public concern within the meaning of Connick.
Accordingly, because it did not constitute
constitutionally protected speech, the fact that
the defendants disciplined Kuchenreuther in
connection with this speech does not give rise to
a First Amendment claim.

D.   The March 5, 1997 In-Service Meeting

  As discussed previously, Kuchenreuther debated
with the Chief over his policy of allowing police
officers to carry only one set of handcuffs.
Kuchenreuther contends that because the
handcuffing issue concerns police operations, it
is necessarily a matter of public concern. While
speech addressing matters of police protection
and public safety are matters of public concern,
see Gustafson v. Jones, 117 F.3d 1015, 1019 (7th
Cir. 1997); Campbell v. Towse, 99 F.3d 820, 828
(7th Cir. 1996); Glass v. Dachel, 2 F.3d 733, 741
(7th Cir. 1993), we have cautioned that "[i]f
every facet of internal operations within a
governmental agency were of public concern, and
therefore any employee complaint or comment upon
such matters constitutionally protected, no
escape from judicial oversight of every
government activity down to the smallest minutia
would be possible." Berg v. Hunter, 854 F.2d 238,
242 (7th Cir. 1988). Furthermore, "courts should
defer, whenever possible consistent with the
Constitution, to the superior expertise of law
enforcement professionals in dealing with their
respective personnel." Egger v. Phillips, 710
F.2d 292, 328 (7th Cir. 1983) (Coffey, J.,
concurring in part), overruled on other grounds,
Feit v. Ward, 886 F.2d 848 (7th Cir. 1989); see
also Connick, 461 U.S. 151-52 ("When close
working relationships are essential to fulfilling
public responsibilities, a wide degree of
deference to the employer’s judgment is
appropriate.").

  The Supreme Court has stated that if a
government employee speaks

not as a citizen upon matters of public concern,
but instead as an employee upon matters only of
personal interest, absent the most unusual
circumstances, a federal court is not the
appropriate forum in which to review the wisdom
of a personnel decision taken by a public agency
allegedly in retaliation to the employee’s
behavior.
Connick, 461 U.S. at 147; see also United States
v. Nat’l Treasury Employees Union, 513 U.S. 454,
466 (1995) ("[S]peech that involves nothing more
than a complaint about a change in the employee’s
duties may give rise to discipline without
imposing any special burden of justification on
the employer."). More recently, in Taylor v.
Carmouche, this court held that "statements made
in an employment setting about how the tasks
should be carried out are appropriate subjects
for reaction by management without constitutional
obstacles." No. 99-3117, 2000 WL 675312, at *3
(7th Cir. May 24, 2000) (emphasis added).

  After reviewing the record in this case, we are
convinced that Kuchenreuther did not address the
manner in which the police would serve the public
as in Gustafson, Campbell, and Glass. Instead, in
questioning Chief Jones’ policy that police
officers can carry only one set of handcuffs,
Kuchenreuther was merely complaining about a
change in equipment allocation. Consequently, we
are of the opinion that Kuchenreuther addressed
only an "’inside’ matter pertaining to [her] work
condition," Bonds v. Milwaukee County, 207 F.3d
969, 983 (7th Cir. 2000), and therefore
Kuchenreuther’s speech at the in-service meeting
did not address a matter of public concern within
the meaning of Connick.\18

E. March, April, May, and September 1997 Bulletin
Board Notes

  On appeal, Kuchenreuther contends that "the
actions of District personnel to remove these
postings occurred on Chief Jones’ direction,
making Chief Jones personally liable."
Kuchenreuther argues that through "initiating an
IAD investigation against [her] on the U.P.A.F.
posting," Chief Jones established "his
interpretation of the MPD rule concerning
postings on MPD walls" which the supervisors were
obligated to enforce.

  However, Kuchenreuther ignores the fact that she
was informed that all postings on the bulletin
board required a supervisor’s initials and stamp
before they could be posted. Despite the fact
that she was informed of the rules concerning
posting, Kuchenreuther refused to follow police
procedure and persisted on posting materials
without the required stamp and supervisor’s
initials; consequently the notices were
removed./19 Kuchenreuther’s argument that she
was able to post anything she wished via the
Union’s negotiated agreement is immaterial to her
constitutional claim. Consequently, we are of the
opinion that the fact that Sergeant Bohl or
Captain Bartholomew removed notices because they
failed to comply with departmental posting
requirements cannot give rise to liability under
section 1983. See Milwaukee Police Ass’n v.
Jones, 192 F.3d 742, 750 (7th Cir. 1999) (The
Pickering test "recognizes the government’s
interest when acting as an employer in the
efficiency of its workplace."); see also Bonds v.
Milwaukee Co., 207 F.3d 969 (7th Cir. 2000).

F.   Transfer to the Property Control Division

  Finally, Kuchenreuther contends that, effective
September 21, 1997, Chief Jones transferred her
from patrol duty to the Property Control Bureau
to suppress her First Amendment right of free
speech and association.

  As discussed above, Kuchenreuther must establish
a causal link between her protected speech and
her transfer. That is, Kuchenreuther must
demonstrate that her constitutionally protected
speech was a substantial or motivating factor for
the defendants’ actions in transferring her. See
Mt. Healthy City Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 287 (1977); Kokkinis, 185
F.3d at 843. As we have stated before,
Kuchenreuther cannot prevail unless she
"establishes that the defendant[s] would not have
taken the challenged actions ’but for’ the
constitutionally protected conduct." Thomsen v.
Romeis, 198 F.3d 1022, 1027 (7th Cir. 2000).

  Here, Kuchenreuther herself initiated her own
transfer by submitting a request for a transfer
to Captain Bartholomew. Furthermore, after she
was told to fill out a questionnaire, she failed
to indicate an assignment preference. According
to Deputy Inspector Reinke, director of the MPD
Personnel Division:

I slated [Kuchenreuther] for transfer to that
[Property Control] section because she did not
indicate any assignment preference on her Day
Shift Questionnaire, a fact that I took at face
value to indicate that she had no preferences,
and because I understood Lieutenant Wierzba [in
charge of the Property Control section] to need
an additional able-bodied officer in Section . .
. . Had Officer Kuchenreuther indicated an
assignment preference, I would have chosen the
only other officer, further down on the list, who
did not indicate an assignment preference . . .
.

We conclude that the cause of Kuchenreuther’s
transfer to the Property Control Division was of
her own making for she refused to comply with
departmental rules dealing with transfer of duty
assignments, and not the result of any
constitutionally protected speech she might have
engaged in. Accordingly, Kuchenreuther has failed
to establish a First Amendment violation.

  The decision of the district court is

AFFIRMED.



/1 Pursuant to 28 U.S.C. sec. 636(c), the parties
consented to proceedings before a magistrate
judge.

/2 The MPA is the union representing non-supervisory
police officers of the MPD.

/3 Through the collective bargaining process, the
MPA has gained the ability to locate bulletin
boards in conspicuous locations at each MPD
district station. Article 45 of the Collective
Bargaining Agreement in effect at the time of the
incident stated:

The City will furnish bulletin boards at each
district station and bureau. The material being
placed upon such boards shall consist of official
announcements of the Association, announcements
of social events, Association election campaign
material (provided that such material is non-
controversial), results of Association elections,
calls for Association elections; and any other
matter approved by the Association, provided such
other matter is non-controversial. It shall be
the duty of the Association to keep the boards
current and to remove obsolete material; the
Association shall assign one or more stewards at
each location for this purpose.

/4 UPAF is a charity organization that supports
performing arts groups in the Milwaukee area.

/5 "[N]either shall there be hung upon the walls of
any Department any calendar, poster, picture,
advertising matters, or other things, except
those relating to or essential for police
purposes, without the approval of the Chief of
Police."

/6 "Department stationery shall not be used for
personal correspondence nor shall any Department
property whatsoever be used for private
purposes."

/7 Kuchenreuther alleges that it was particularly
punitive for Chief Jones to suspend her on
January 5 and 6, 1998, because the MPA Trustee
Election, in which Kuchenreuther was a candidate,
was held on those days.

/8 The parties on appeal agree that after his
presentation and question-answer session, Chief
Jones seemed to be "mildly irritated."

/9 This posting was written on a piece of
construction paper, and states: "meeting," the
date of March 11, 1997, and "free beer."

/10 This posting, which consisted of two pages of
typed double-spaced notes titled "Union Notes,"
makes a number of sarcastic comments about the
MPD administration. For example, after stating
that the Union hired two new lawyers,
Kuchenreuther wrote: "Based on the way that this
Administration does things, I’m sure that they
will both be very busy."

/11 This posting consisted of three pages of typed
double-spaced notes titled "Union Meeting Notes"
with an additional three pages of attachments.

/12 This posting was a two-page photocopy of CFO &
Controller Alert, Aug. 26, 1997, at 2, 6
(discussing Timekeeping Systems, Inc. v.
Leinweber, 323 N.L.R.B. 244 (Feb. 27, 1997)).

/13 Captain Bartholomew did not remember removing
this notice either.

/14 Kuchenreuther argues that she left the preference
section blank because "she learned that if you
told anyone where you wanted to work, you would
never get that assignment." But in his affidavit,
Deputy Inspector Reinke states that Kuchenreuther
has specified position preferences in her past
transfer requests.

/15 Only one other officer (Joann Sunn) of thirty-
four officers on the Day Shift Eligibility List
failed to indicate a shift preference. No officer
requested transfer to the property control
division.

/16 We evaluate free speech and free assembly claims
under the same analysis. See Stagman v. Ryan, 176
F.3d 986, 999 n.3 (7th Cir. 1999).

/17 For the purposes of this opinion, we do not
address whether the bulletin board in the
workplace is a public forum.

/18 The fact that Kuchenreuther raised the issue of
equipment allocation within the private confines
of the Milwaukee police training academy bolsters
our conclusion that Kuchenreuther’s real concern
relates to her employment. See Wales v. Bd. of
Educ. of Community Unit Sch. Dist. 300, 120 F.3d
82, 84 (7th Cir. 1997); Smith v. Fruin, 28 F.3d
646, 652 (7th Cir. 1994).

/19 It is unclear whether either Sergeant Bohl or
Captain Bartholomew removed the May and September
notices.